DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1, 3, 9-10, 12, 14-19, 21-22 and 26-32 responded on March 15, 2022 are pending,  claims 26-27 are amended.
Response to Arguments
Applicant’s arguments, see pg. 7, filed March 15, 2022, with respect to 26-27 have been fully considered and are persuasive.  The objection of Dec. 15 2021 has been withdrawn. 
Applicant's arguments, see pg. 9, filed Dec. 15 2021, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant argued the examiner has different hybrid beamforming definition comparing original filed specification [0083]. Applicant argued "hybrid beamforming uses both analog and digital beamforming together". 
    PNG
    media_image1.png
    218
    683
    media_image1.png
    Greyscale

A precoder is divided between analog and digital domain can be interpreted as single precoder is for analog and digital, analog and digital precoder alternatively being used between base station and UE, or combining matrices in the analog domain, etc. 
Claim 1 merely recites "A hybrid beamforming (HB) negotiation implemented by
an Access Point, as an initiator, the method comprising". 
Soel discloses the two types of beamforming schemes are digital beamforming (or Transmit (Tx) pre-Inverse Fast Fourier Transform (pre-IFFT) beamforming/Receive (Rx) post-Fast Fourier Transform (post-FFT) beamforming) and analog beamforming (or Tx post-IFFT beamforming/Rx pre-FFT beamforming) Digital beamforming uses a plurality of Radio Frequency (RF) paths based on Multiple Input Multiple Output (MIMO) and a digital precoder or codebook in the digital domain, and analog beamforming uses a plurality of analog/RF devices in [0008] and the MS and the BS share information about their hybrid beamforming structures or their hybrid beamforming capabilities including the capabilities of analog beamforming and digital beamforming in [0138]. 
Applicant’s argument directed to one of exemplary hybrid beamforming of Soel. In addition, the precoder for digital and analog beamforming is not positively and clearly recited in the claim. That will need additional steps to implement hybrid beamforming as applicant’s argument.   
Applicant argued that 3GPP and Maltsev does not disclose hybrid beamforming. However, hybrid beamforming does not positively and cleanly recited in the claim body. Since applicant does not agree the Soel discloses the same term of bybrid beamforming, it is necessary to recite essential feature in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 9, 12, 14-16, 18-19, 21-22, 26, and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2013/0301454 A1, hereinafter "Seol") in view of 3GPP et al. (3GPP TSG RAN WG1 Meeting #49 R1-072344, hereinafter "3GPP") and Maltsev et al. (US 2017/0079031 A1, hereinafter "Maltsev").
Regarding claim 1, Seol discloses a hybrid beamforming (HB) negotiation implemented by an Access Point, as an initiator, the method and a system comprising:
receiving, by the initiator from at least a first responder, at least one frame including capability information of the first responder (Seol, [0083, 0140] The hybrid beamforming capability fields may be shared between the BS (i.e. initiator) and the MS (i.e. responder) by exchanging messages used for capability negotiations during network entry, the number of supported MIMO streams based on an effective channel matrix made up of one or more BS RF chains or antenna arrays, analog beams for each of the BS RF chains or antenna arrays, one or more MS RF chains or antenna arrays);
setting up, by the initiator, the HB in accordance with the included capability information, for at least one upcoming Multiple-Input and Multiple-Output (MIMO) transmission between the initiator and at least the first responder, wherein the setting up of the HB for the at least one upcoming MIMO transmission between the initiator and at least the first responder includes transmitting, by the initiator to at least the first responder, another frame including antenna configuration information, wherein the antenna configuration information being signaled on a per-responder basis (Seol, [0083, 0109, 0111-0113, 0140] BS request feedback information from MS for both analog beamforming and for digital precoding, may receive the feedback information such as  antenna array, codebook and MIMO rank, the BS estimate the channel capacities of different MIMO mode having different precoder over selected beam pairs; BS and MS exchange messages for capability negotiations during network entry, the number of supported MIMO streams (i.e. SU-MIMO or MU-MIMO) based on an effective channel matrix made up of one or more BS RF chains or antenna arrays, analog beams for each of the BS RF chains or antenna arrays, one or more MS RF chains or antenna arrays); and
performing, by the initiator with at least the first responder, baseband HB training and feedback (Seol, [0076-82, 0113] an MS 605 measures the channels of the respective analog beams from the reference signals, for each BS RF chain and selects one or more analog beams per BS RF chain or antenna array based on channel qualities obtained from the measurements and estimates an effective channel matrix of a beam space regarding the selected final BS Tx analog beams (i.e. HB training) and BS request feedback information for beamforming and MIMO precoding).
	Seol discloses supported MIMO modes with analog and digital hybrid beamforming (Seol, [0140] the BS may include the hybrid beamforming capability fields in a request message requesting a CSI, CQI or MIMO feedback, transmitted to an individual MS), but Seol does not explicitly disclose a second subfield of the at least one frame indicating whether HB is supported during MultiUser Multiple-Input and Multiple-Output (MU-MIMO) transmissions and a third subfield of the frame indicating whether the HB is supported during Single-User Multiple-Input and MultipleOutput (SU-MIMO), wherein the capability information includes: (1) a first one-bit indicator in the second subfield indicating whether the HB is supported during the SU-MIMO transmissions and (2) a second, separate one-bit indicator in the third subfield indicating whether the HB is supported during the MU-MIMO transmissions.
3GPP from the same field of endeavor discloses a second subfield of the at least one frame indicating whether HB is supported during MultiUser Multiple-Input and Multiple-Output (MU-MIMO) transmissions and a third subfield of the frame indicating whether the HB is supported during Single-User Multiple-Input and MultipleOutput (SU-MIMO) (3GPP, pg. 3 The total information bits of control channels for Non-MIMO, SU-MIMO, and MU-MIMO are shown in Table 2. The sizes of CCHs can be modified as required control channel information fields change. Figure 5 shows the coding performances of control channels for non-MIMO, SU-MIMO, and MUMIMO), wherein the capability information includes: (1) a first one-bit indicator in the second subfield indicating whether the HB is supported during the SU-MIMO transmissions and (2) a second, separate one-bit indicator in the third subfield indicating whether the HB is supported during the MU-MIMO transmissions (3GPP, pg. 3 The total information bits of control channels for Non-MIMO, SU-MIMO, and MU-MIMO are separated field shown in Table 2. The sizes of CCHs can be modified as required control channel information fields change). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified precoding type disclosed by Seol and MIMO indicator disclosed by 3GPP with a motivation to make this modification in order to enhance the system throughput (3GPP, pg. 1).	
Seol in view of 3GPP does not explicitly discloses capability information of the first responder via a first subfield of the at least one frame indicating polarization capability information.
Maltsev from the same field of endeavor discloses capability information of the first responder via a first subfield of the at least one frame indicating polarization capability information (Maltsev [0078] SU-MIMO considers a pair of STAs (e.g., an initiator STA 102 and a responder STA 104) and at least one of the STAs have SU capabilities. Basically, the proposed SU-MIMO SLS protocol is composed of two logical phases. In the first phase, initiator STA performs ESLS sending the frames which can be used for the simultaneous beamforming training of all antennas (or polarizations) of the responder STA. Note that all antennas (or polarizations) of the initiator STA are consequently trained).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Maltsev’s system for polarization information into Seol’s MIMO’s capability header as modified by 3GPP with a motivation to make this modification in order to help increase throughput, reduce time, and/or reduce power consumption (Maltsev, [0022]).	
	Regarding claims 3 and 22, Seol further discloses wherein the at least one frame is one or more MIMO Setup frames or one or more MIMO Feedback frames (Seol, [0109] the BS receives feedback information for codebook-based digital beamforming from the MS. The feedback information includes at least one of an optimum MIMO mode, a preferred PMI representing an optimum digital precoder, an optimum codebook, the number of MIMO streams, CSI, and an MCS level); and the capability information is carried by the one or more MIMO Setup frames or by the one or more MIMO Feedback frames (Seol, [0100] the BS broadcasts or unicasts information about beamforming supported by the BS to the MS, The analog beamforming information specifies the configuration of reference signals per BS transmitting beam).
	Regarding claims 9 and 26, Seol further discloses wherein the setting up of the HB for the at least one upcoming MIMO transmission between the initiator and at least the first responder includes:
indicating, by the initiator, an intention to use the HB in following MIMO transmission (Seol, Fig. 8 804 request a feedback hybrid beamforming [0101-0104]); and
receiving, by the initiator, a confirmation from at least the first responder of use of the HB in the following MIMO transmission (Seol, Fig. 8 806 receive report of selected beam fairs and CQIs [0101-0104]).
Regarding claims 12 and 28, Seol further discloses wherein the antenna configuration information includes polarization information and any of: (1) antenna selection information; (2) closed-loop precoding information; or (3) openloop precoding information (Seol, [0103-0133] Spatial Multiplexing, MIMO-SM, Multiple Input Multiple Output-Space Time Code, MIMO-STC, and MIMO/BF).
Regarding claims 14 and 29, Seol further discloses wherein the antenna configuration information includes baseband precoding type information which is signaled in common communication among a plurality of responders (Seol, [0115-0140] BS broadcasts information beamforming information to the MSs, where the information carrying common system information within the cell).
Regarding claims 15 and 30, Seol further discloses wherein the setting up of the HB for the at least one upcoming MIMO transmission between the initiator and at least the first responder includes transmitting, the initiator to at least the first responder, a requested feedback type (Seol, Fig. 8 step 804 & 806).
Regarding claims 16 and 31, Seol discloses wherein the performing of the baseband HB training and feedback comprises:
transmitting, by the initiator to at least the first responder, one or more Multi-User-MIMO (MU-MIMO) feedback poll frames (Seol, Fig. 8 804 request a feedback hybrid beamforming [0101-0104]); and
receiving, by the initiator from at least the first responder, one or more MU-MIMO feedback frames (Seol, Fig. 8 806 receive report of selected beam fairs and CQIs [0101-0104]).
Regarding claim 18, Seol discloses the method of claim 16, further comprising, receiving, by the initiator from the first responder and a second responder, MIMO feedback frames simultaneously during a polling time, wherein the MU-MIMO feedback frames are received over separate frequencies (Seol, [0005, 0073] HB is applicable to a Orthogonal Frequency Division Multiple Access (OFDMA), Frequency Division Duplex (FDD) frame or other frame structures in the same manner or in a similar manner).
Regarding claim 19, Seol discloses the method of claim 1, and further discloses wherein the setting up of the HB for an upcoming MIMO transmission between the initiator and at least the first responder comprises configuring a hybrid precoder at the initiator for transmission of N streams to at least the first responder by:
performing a transmit sector sweep by sending an enhanced sector sweep frame for each of a plurality of sectors (Seol, [0051-0052] A BS transmits reference signals in multi-directional beams that cover beam spaces and indicates a beam-space analog beam selection mode to MS for beam space sweeping);
receiving at the initiator, from at least the first responder, feedback identifying the best N sectors from among the plurality of sectors (Seol, [0051-0052] the BS indicates a selected Tx analog beam to the MS to estimate a beam spatial channel matrix ,or an effective channel matrix, made up of beamforming coefficients for the selected analog beam);
based on the identified best N sectors, selecting an analog precoder (Seol, [0051-0052] The MS may select the precoder using a given codebook or the BS may determine a precoding matrix based on the beam spatial channel matrix reported by the MS);
determining an effective channel based on the selected analog precoder (Seol, [0061-0066] the BS may determine a precoding matrix based on the beam spatial channel matrix reported by the MS);
selecting a baseband precoder based on the determined effective channel (Seol, [0061-0066] transmitted to a receiver 305 on beam-spatial effective channels established over MIMO channels); and
transmitting data to at least the first responder using the selected analog precoder and the selected baseband precoder (Seol, [0061-0066] The transmitter 300 forms analog beams having directivity in different directions by analog beamforming and transmits and receives data with improved performance in an analog Tx-Rx beam pair selected from among analog Tx and Rx beams by additional digital MIMO/BF processing).
Regarding claim 21, Seol discloses an initiator, as an Access Point, configured for Hybrid Beamforming (HB) negotiation, comprising:
a transmit/receive unit configured to receive from at least a first responder, at least one frame including capability information of the first responder (Seol, [0140] The hybrid beamforming capability fields may be shared between the BS (i.e. initiator) and the MS (i.e. responder) by exchanging messages used for capability negotiations during network entry);
a processor configured to set up the HB in accordance with the included capability information for at least one upcoming Multiple-Input and Multiple-Output (MIMO) transmission between the initiator and at least the first  responder, wherein the initiator is configured to:
transmit another frame including antenna configuration information, wherein the antenna configuration information is signaled on a per-responder basis (Seol, [0083, 0111-0113, 0140] BS request feedback information from MS for both analog beamforming and for digital precoding, may receive the feedback information such as  antenna array, codebook and MIMO rank, the BS estimate the channel capacities of different MIMO mode having different precoder over selected beam pairs; BS and MS exchange messages for capability negotiations during network entry), and perform with at least the first responder baseband HB training and feedback (Seol, [0083, 0076-82, 0109, 0113] an MS 605 measures the channels of the respective analog beams from the reference signals, for each BS RF chain and selects one or more analog beams per BS RF chain or antenna array based on channel qualities obtained from the measurements and estimates an effective channel matrix of a beam space regarding the selected final BS Tx analog beams (i.e. HB training) and BS request feedback information for beamforming and MIMO precoding).
	Seol discloses supported MIMO modes with analog and digital hybrid beamforming (Seol, [0140] the BS may include the hybrid beamforming capability fields in a request message requesting a CSI, CQI or MIMO feedback, transmitted to an individual MS), but Seol does not explicitly disclose a second subfield of the at least one frame indicating whether HB is supported during MultiUser Multiple-Input and Multiple-Output (MU-MIMO) transmissions and a third subfield of the frame indicating whether the HB is supported during Single-User Multiple-Input and MultipleOutput (SU-MIMO), wherein the capability information includes: (1) a first one-bit indicator in the second subfield indicating whether the HB is supported during the SU-MIMO transmissions and (2) a second, separate one-bit indicator in the third subfield indicating whether the HB is supported during the MU-MIMO transmissions.
3GPP from the same field of endeavor discloses a second subfield of the at least one frame indicating whether HB is supported during MultiUser Multiple-Input and Multiple-Output (MU-MIMO) transmissions and a third subfield of the frame indicating whether the HB is supported during Single-User Multiple-Input and MultipleOutput (SU-MIMO) (3GPP, pg. 3 The total information bits of control channels for Non-MIMO, SU-MIMO, and MU-MIMO are shown in Table 2. The sizes of CCHs can be modified as required control channel information fields change. Figure 5 shows the coding performances of control channels for non-MIMO, SU-MIMO, and MUMIMO), wherein the information on HB capabilities comprises separate bits in a MIMO Setup frame indicating the use of HB with Single User-MIMO (SU-MIMO) or the use of HB with Multi-User-MIMO (MU-MIMO) (3GPP, pg. 3 The total information bits of control channels for Non-MIMO, SU-MIMO, and MU-MIMO are shown in Table 2. The sizes of CCHs can be modified as required control channel information fields change). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified precoding type disclosed by Seol and MIMO indicator disclosed by 3GPP with a motivation to make this modification in order to enhance the system throughput (3GPP, pg. 1).	
Seol in view of 3GPP does not explicitly discloses capability information of the first responder via a first subfield of the at least one frame indicating polarization capability information.
Maltsev from the same field of endeavor discloses capability information of the first responder via a first subfield of the at least one frame indicating polarization capability information (Maltsev [0077-78] The response can include the beamforming settings that work best for the STA. Thus, the initiator STA antennas (or polarizations) are trained and the STAs antennas ( or polarizations) are trained simultaneously; SU-MIMO considers a pair of STAs (e.g., an initiator STA 102 and a responder STA 104) and at least one of the STAs have SU capabilities. Basically, the proposed SU-MIMO SLS protocol is composed of two logical phases. In the first phase, initiator STA performs ESLS sending the frames which can be used for the simultaneous beamforming training of all antennas (or polarizations) of the responder STA. Note that all antennas (or polarizations) of the initiator STA are consequently trained).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Maltsev’s system for polarization information into Seol’s MIMO’s capability header as modified by 3GPP with a motivation to make this modification in order to help increase throughput, reduce time, and/or reduce power consumption (Maltsev, [0022]).	
Claims 10, 17, 27 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2013/0301454 A1, hereinafter "Seol") in view of 3GPP et al. (3GPP TSG RAN WG1 Meeting #49 R1-072344, hereinafter "3GPP") and Maltsev et al. (US 2017/0079031 A1, hereinafter "Maltsev") as applied to claim above, and further in view of Merlin et al. (US 2012/0087316 A1, hereinafter "Merlin").
Regarding claims 10 and 27, Seol discloses the method of claims 9 and 26, but does not explicitly disclose the initiator excluding a second responder rejecting the use of HB in the following MIMO transmission from a group of responders to be transmitted to by the initiator during the HB in the following MIMO transmission.
Merlin from the same field of endeavor discloses the initiator excluding a second responder rejecting the use of HB in the following MIMO transmission from a group of responders to be transmitted to by the initiator during the HB in the following MIMO transmission (Merlin, [0116] an AP may exclude from a subsequent multi user data transmission a STA that did not return a CTS message as a response to an RTS message transmitted from the AP).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Merlin’s system for excluding responder into Seol’s MIMO’s capability header as modified by 3GPP and Maltsev with a motivation to make this modification in order to protect MIMO transmission (Merlin, [0063]).	
Regarding claims 17 and 32, Seol discloses the method of claims 16 and 21, but does not explicitly disclose wherein the initiator receives feedback frames from the first responder and a second responder at distinct times, responsive to feedback poll frames transmitted by the initiator.
Merlin from the same field of endeavor discloses wherein the initiator receives feedback frames from the first responder and a second responder at distinct times, responsive to feedback poll frames transmitted by the initiator (Merlin, Fig. 10, 1008-1012 respond at distinct times).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Merlin’s system for excluding responder into Seol’s MIMO’s capability header as modified by 3GPP and Maltsev with a motivation to make this modification in order to protect MIMO transmission (Merlin, [0063]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415          

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415